Citation Nr: 0707230	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-11 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
foot. 

2.  Entitlement to service connection for bilateral toe pain. 

3.  Entitlement to service connection for bilateral ankle 
disability. 

4.  Entitlement to service connection for groin and pelvic 
pain. 

5.  Entitlement to service connection for left leg 
disability. 

6.  Entitlement to service connection for bilateral 
sacroiliac joint pain/hip pain. 

7.  Entitlement to service connection for bilateral knee 
disability.

8.  Entitlement to service connection for temporomandibular 
joint disease or dysfunction. 

9.  Entitlement to service connection for stress. 

10.  Entitlement to service connection for bone 
deterioration.  

11.  Entitlement to service connection for fibromyalgia. 

12.  Entitlement to an initial evaluation in excess of 20 
percent for L1-L2 fracture residuals.  

13.  Entitlement to an initial compensable evaluation for 
right breast benign lumps.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active duty for training from June 2002 to 
December 2002, and active service from June 2003 to November 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA), No. Little Rock, Arkansas, regional office 
(RO).  The veteran testified before a Decision Review Officer 
(DRO) at the RO in August 2004, and before the undersigned 
Veteran Law Judge via videoconference in March 2006. 


FINDINGS OF FACT

1.  The veteran's bilateral flat foot and bunions manifested 
by toe pain are congenital in nature and otherwise not 
related to service. 

2.  Current disabilities of bilateral ankle disability, groin 
and pelvic pain, left leg, bilateral sacroiliac joint 
pain/hip pain, bilateral knee, temporomandibular joint 
disease or dysfunction, stress, bone deterioration, and 
fibromyalgia are not shown.   

3.  The veteran's service- connected L1-L2 fracture residuals 
are manifested by an old fracture of the anteroinferior 
portion of the L1 vertebral body with loss of intervertebral 
disc height at the L1-L2 level.  There is no showing of 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.
  
4.  The veteran's service- connected right breast benign 
lumps are manifested by two small nodules in the right 
breast.  There is no indication that the veteran currently 
suffers from any detectable disease.  


CONCLUSIONS OF LAW

1.  Bilateral flat foot was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Bilateral toe pain was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Bilateral ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 

4.  Disability exhibited by groin and pelvic pain was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006). 

5.  Left leg disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

6.  Bilateral sacroiliac joint pain/hip pain was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 

7.  Bilateral knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).
  
8.  Temporomandibular joint disease or dysfunction was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).

9.  Disability exhibited by stress was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

10.  Disability exhibited by bone deterioration was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).
  
11.  Fibromyalgia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).
 
12.  The criteria for an evaluation in excess of 20 percent 
for L1-L2 fracture residuals have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.171a, Diagnostic 
Codes 5235-5243 (2006).

13.  The criteria for a compensable evaluation for right 
breast benign lumps have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 4.116, Diagnostic Code 7628 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in September 2004, 
January 2005, and March 2005.  The letters informed the 
veteran to send any pertinent evidence in her possession, 
informed her of the evidence required to substantiate the 
claims, the information required from her to enable VA to 
obtain evidence on her behalf, the assistance that VA would 
provide to obtain evidence on her behalf, and that she should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on her behalf.  The 
March 2006 letter informed the veteran of information about 
evidence needed to evaluate disabilities and determine the 
beginning date of any payment to which she was entitled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board finds that she was provided with the notice 
required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains numerous service 
medical records, VA outpatient treatment records and VA 
examination reports, the veteran's DD214, and statements and 
testimony from the veteran in support of her claims.  The 
Board finds that VA has satisfied its duty to notify and to 
assist.  All obtainable evidence identified by the veteran 
relative to her claim has been obtained and associated with 
the claims folder, and neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to her claims.

In light of the Board's denial of the veteran's claims, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West  2002).   Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24). 106, 1110, 1131 (West 2002).  

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Bilateral Flat Foot and Bilateral Toe Pain

The January 2002 entrance examination into active duty for 
training showed that the veteran had mild pes planus.  The 
service medical records indicate that the veteran complained 
of bilateral foot problems and pain during service.  A 
diagnosis of mild pes planus was also noted in a August 2002 
clinical note.  

An August 2003 VA examination report indicated that the 
veteran complained of pain, tingling, and numbness in her 
feet.  Evaluation revealed mild congenital pes planus and 
early congenital bunion deformities.  Otherwise, no 
abnormalities were found.  The August 2003 VA physician's 
impression was that her feet were the same as when she 
entered the service and there was nothing to substantiate her 
pain complaints from the evaluation.  X-ray findings of the 
feet were normal in August 2003 and August 2004.  

Current VA medical evidence shows that the veteran has 
bilateral pes planus and bilateral bunion deformities, 
thereby satisfying the first element of her service 
connection claim.  The August 2003 VA physician diagnosed the 
veteran's disability as congenital.  Congenital or 
developmental conditions are not injuries or diseases and, 
therefore, generally may not be service connected as a matter 
of express VA regulation.  38 C.F.R. § 3.303(c), 4.9 (2006).  
There are, however, certain limited exceptions to this rule.  
Service connection may be granted for hereditary diseases 
that either first manifested themselves during service or 
which preexisted service and progressed at an abnormally high 
rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  
Further, where during service a congenital or developmental 
defect is subject to a superimposed injury or disease, 
service connection may be warranted. VAOPGCPREC 82-90 (July 
18, 1990).

In this case, the pes planus is congenital and not a 
disability for VA compensation purposes.  See 38 C.F.R. § 
3.303(c).  There is also no evidence that the flat feet 
progressed at an abnormally high rate during service.  
Despite the veteran's subjective complaints, the findings 
from the August 2003 VA examination report clearly indicate 
that her foot problems were not aggravated in service.  There 
is also no evidence of any superimposed injury or disease to 
her congenital foot problems.    

In summary, the evidence clearly shows that her bilateral 
flat foot and toe pain are congenital in nature, did not 
manifest during service, did not progress at an abnormally 
high rate during service, and are not otherwise related to 
service.  


Bilateral Ankle Disability, Groin and Pelvic Pain, Left Leg 
Disability, Bilateral Sacroiliac Joint Pain/Hip Pain, 
Bilateral Knee Disability, and Bone Deterioration

Upon review, current disabilities of bilateral ankle 
disability, groin and pelvic pain, left leg, bilateral 
sacroiliac joint pain/hip pain, bilateral knee, and bone 
deterioration are not shown.  

An August 2003 VA examination report indicated that ankles, 
lower extremities, knees, and hips were all normal on 
evaluation.  There was no diagnosed ankle, left leg, hip, 
knee, or bone deterioration noted in the examination report.  
X-ray reports in August 2003 found no abnormalities involving 
the ankles, hips, or knees.  There is also no evidence of 
bone deterioration.        

An August 2003 VA examination report noted the veteran's 
complaints of groin and pelvic pain.  The veteran denied any 
dysmenorrheal or dyspanreunia.  Evaluation of the pelvis was 
unremarkable. 

The Board notes that the veteran underwent a laproscopic 
procedure in December 2002, which revealed normal findings, 
except for a small 1 to 2 centimeter (cm) anterior fibroid.  
The ovary showed no evidence of endometriosis or cystic 
formation.  There were also no adhesions present.  While a 
May 2002 ultrasound showed a small 3.1 cm. cyst in the left 
ovary, a repeat ultrasound in October 2002 revealed that 
there was no evidence of persistent simple cyst and small 
fibroid was still present on the anterior surface of the 
uterus.  

The RO sought an etiology opinion to determine whether the 
cyst and fibroid caused the veteran's groin and pelvic pain.  
The August 2003 VA physician provided an addendum evaluation 
report dated in September 2003.  In the September 2003 
report, the physician opined that there was no evidence that 
any gynecological pathology or symptomatology was responsible 
for the veteran's complaints of groin pain or pelvic pain.  
According to the physician, the left ovarian cyst was simply 
a functional cyst and the small fibroid was very non-
pathologic at that time.  

The Board find's the physician's opinion to be most probative 
evidence as it was based on a review of the service medical 
records, including the laproscopic procedure, and examination 
of the veteran.  These findings are also supported by 
objective medical findings in the record.  A March 2003 CT 
scan of the abdomen and pelvis was negative.  While a 
September 2004 CT scan noted a 3.5 x. 3.2 cm. cystic mass in 
the cul-de-sac, a follow-up CT scan of the pelvis in December 
2004 showed no evidence of hydrosalpinx, and a normal cervix 
and ovaries.  

Finally, the Board notes that a January 2004 medical 
statement indicated that the veteran's joint pain symptoms 
may be a constellation representative of stress induced 
irritable bowel syndrome (IBS).  However, the examiner 
specifically indicated that the studies for the above 
conditions were incomplete.  No diagnosis for IBS was given.  
Furthermore, clinical findings from a December 2004 VA 
examination report indicated that IBS was not shown.   

In summary, there is no diagnosis involving the ankles, groin 
and pelvic, left leg, sacroiliac joint/hips, knees, or bone 
deterioration, other than pain.  Pain is not a diagnosis for 
VA compensation purposes.  38 C.F.R. § 3.303 (2006).  Service 
connection cannot be established without evidence 
demonstrating a current diagnosed chronic disability.  
Furthermore, there is no medical evidence relating the 
veteran's complaints of grown and pelvic pain with functional 
cyst and a small fibroid.  Thus, service connection must be 
denied. 

Temporomandibular Joint Disease or Dysfunction 

Here, there is conflicting medical evidence as to whether the 
veteran currently has temporomandibular joint disease or 
dysfunction.  In a June 2003 VA clinical record, a 
physician's assistant noted that the veteran complained of 
temple pain when chewing.  The physician's assistant found 
mild bilateral temporomandibular joint disease (TMJ) when the 
veteran opened and closed her mouth.  He diagnosed TMJ 
syndrome.  

A June 2003 dental evaluation noted complaints of TMJ pain 
for three months.  However, the physician found that the 
veteran was describing spasms of the temporal muscles during 
eating, not TMJ.  The diagnosis was temporal muscle spasms.  

A September 2003 VA examination report indicated that the 
veteran had no dental problems.  The temporamandibular joints 
appeared normal bilaterally.  There was no displacement of 
the mandible or occlusion.  There was also no speech 
interference or mastication interference during 
temporamandibular joint articulation.  According to the 
physician, her remaining 28 teeth were in good alignment with 
adequate periodontal bone support.  

Upon review, the Board finds the June 2003 dental evaluation 
and September 2003 VA examination report to be more probative 
than the June 2003 VA clinical record.  The June 2003 VA 
clinical evaluation was performed by a physician's assistant, 
who does not have the degree of training that a medical 
doctor possesses.  In this case, the diagnosis given by the 
physician's assistant is weighed against two physician's 
opinions that the veteran's symptoms are not TMJ.  Both 
opinions were based on evaluation of the veteran, the 
September 2003 evaluation was performed for the purpose of 
identifying any current disabilities.  Although the June 2003 
dental evaluation noted complaints that appeared to be 
temporal spasms, this was not found on the VA examination 
performed approximately six months later in September 2003.  
In neither case was underlying dental disability identified.  

In short, the probative medical evidence does not show a 
diagnosis of TMJ or demonstrate current clinical findings 
consistent with a diagnosable temporomandibular joint 
dysfunction.            
  
Stress

The veteran testified before the undersigned Judge that she 
experiences anxiety and essentially asserted that she has 
difficulty performing tasks since service as compared to 
before service.  She denied receiving any psychiatric 
treatment or diagnosis since service; however, she noted that 
she talked to her pastor and family about her issues.  

No psychiatric disability was noted in service.  The only 
pertinent medical evidence is the VA examination report dated 
in August 2003.  The report indicated that the veteran denied 
having any complaints of anxiety or depression.  Examination 
revealed that the veteran's mood was euthymic and affect 
appropriate to content.  Thought processes and associations 
were logical and tight.  There was no gross impairment in 
memory observed.  Insight and judgment were adequate.  The 
veteran denied suicidal or homicidal ideation, and 
hallucinations and delusional material was not noted during 
evaluation.  No psychiatric disability was noted on 
examination.  The record is absent of any contradictory 
findings.  

In short, there is no current psychiatric disability 
associated with stress upon which service connection may be 
granted.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

Fibromyalgia

In an October 2004 statement, the veteran asserted that she 
had been diagnosed with fibromyalgia.  She further asserted 
at her hearing before the undersigned Judge that her joint 
symptoms are due to fibromyalgia.  

An August 2004 VA clinical record noted that the veteran 
indicated that the veteran complained of having aches and 
pains.  Examination revealed full range of motion of all 
joints, no synovitis, no joint swelling or tenderness, and 
full strength for all extremities.  The assessment was 
fibromyalgia.  

The veteran was also afforded a VA examination in December 
2004.  The December 2004 VA physician indicated that the 
veteran complained of pain all over, including her joints, 
muscles, skin, abdomen, pelvis, and head.  The veteran did 
not have any history of any fractures, muscle sprains, or 
strains that required any significant treatment, 
immobilization, or further evaluation.  She complained of a 
loss of energy and constant fatigue.  Clinical evaluation of 
all the joints was within normal limits, although the veteran 
did complain of pain.  According to the physician, her 
complaints of pain were inappropriate with what was being 
done and the complaint of pain was far out of proportion to 
the clinical findings and physical findings.  

The December 2004 VA physician found that fibromyalgia was 
observed for, but not found on evaluation.  It was concluded 
that the veteran demonstrated marked inconsistencies between 
her subjective complaints and physical findings.  There was 
not a single positive objective physical finding noted during 
the examination that would indicate fibromyalgia. 

Upon review, the Board finds that the clinical evidence 
supporting a finding of fibromyalgia.  Although an assessment 
of fibromyalgia was given in August 2004, there was no 
rationale or objective evidence provided by the physician to 
support a diagnosis.  In contrast, the December 2004 VA 
examination was very thorough and included a systematic 
review of the body systems.  The conclusion that the veteran 
did not have fibromyalgia was supported by a lack of 
objective findings both in his evaluation, and in the record.  

III.  Increased Evaluations

The December 2003 rating decision on appeal granted service 
connection for L1-L2 fracture residuals and benign lumps in 
the right breast.  The veteran has appealed the initial 
evaluation assigned.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2006).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  At 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119 (1999).


L1-L2 Fracture Residuals

Service medical records included a magnetic resonance scan 
(MRI) performed in January 2003, revealing an old fracture of 
the anteroinferior portion of the L1 vertebral body with loss 
of intervertebral disc height at the L1-L2 level.  Based upon 
these findings, the RO granted service connection for L1-L2 
fracture residuals, and assigned a 20 percent evaluation 
under Diagnostic Code (DC) 5235.  38 C.F.R. § 4.71a (2006).  
For DCs 5235 to 5243, the following evaluating criteria 
apply:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................ 
.........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................ 
............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

In her testimony before the undersigned Judge, the veteran 
indicated that she experiences pain in the lumbar area.  She 
complained of occasional pain radiating down her legs when 
she wakes in the morning and muscle spasms.  She attested 
that a physician has limited her lifting to 15 pounds and 
that she wears a back brace prescribed by her physician.  The 
veteran indicated that she has full range of motion, but must 
go slow.    

VA examination report dated in August 2003 noted some 
tenderness to palpation at the L1-L2 level and midline, but 
exhibited full range of motion.  The remainder of the lumbar 
spine evaluation was normal.  

VA examination report dated in September 2004 revealed range 
of motion was 0 degrees to 90 degrees of flexion.  Extension 
was to 20 degrees, lateral flexion was to 35 degrees to 
either side, and rotation was to 55 degrees.  Straight leg 
raising did not produce any pain.  Percussion over the lower 
thoracic and upper lumbar area produced slight discomfort.  
The physician indicated that this range of motion study was 
within normal limits and did not seem to cause any 
significant discomfort.  

Reviewing the history of the veteran's lumbar spine injury 
and the current findings, the Board concludes that the 
veteran is not entitled to a higher initial evaluation.  
Clinical findings do not show forward flexion of the 
thoracolumbar spine 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine.  Therefore, a 
higher initial evaluation is not warranted under DC 5235.  

As for other diagnostic criteria, the Board notes that there 
is no evidence of any incapacitating episodes due to her back 
to warrant a higher evaluation under DC 5243.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2006) in order to evaluate the existence of 
any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of 
the veteran's affected joints.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  There is no basis for a compensable 
evaluation based on limitation of motion due to any 
functional loss as no painful motion or functional loss has 
been demonstrated on examinations performed in August 2003 or 
September 2004.

Right Breast Benign Lumps

Service medical records noted complaints of intermittent 
discomfort in the right breast.  An ultrasound performed in 
July 2002 revealed two small nodules in the right breast.  
The RO granted service connection for right breast benign 
lumps and assigned a noncompensable evaluation under DC 7628.  
38 C.F.R. § 4.116 (2006).  

Under DC 7628, benign neoplasms of the breast are to be rated 
due to the impairment of the gynecological system or skin.  
DC 7626 allows for a noncompensable evaluation following wide 
local excision without significant alteration of the size of 
the form of the breast.  

The pertinent medical evidence includes a VA examination 
report dated in August 2003.  The physician noted that the 
breasts were symmetrical on evaluation.  The breasts were 
very glandular and firm with no diffuse nodularity or 
dominant masses.  There was no nipple discharge or adenopathy 
present.  A September 2003 addendum report indicated that it 
was felt that the veteran had two benign lymph nodes and no 
additional follow-up was necessary at that time. 

An October 2003 ultrasound amended report noted the same two 
hypoechoic legions, similar in size, as seen on the July 2002 
ultrasound.

A September 2004 VA examination findings revealed a glandular 
palpation in the upper outer quadrants of both breasts.  
There was no dominant mass and no tenderness noted.  The 
impression was a history of two small lesions in the right 
breast compatible with lymph nodes.  

Upon review, the Board finds that a compensable evaluation 
for the veteran's right breast benign lumps is not warranted.  
There is no indication that the veteran currently suffers 
from any detectable disease.  VA examinations performed in 
August 2003 and September 2004 found no masses in either 
breast.  There was also no scarring over the right breast.  
Therefore, entitlement to a compensable evaluation cannot be 
found at this time.  38 C.F.R. § 4.116, DC 7628 (2006).  

Extraschedular

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.  Such factors for an 
extraschedular rating are not present in the instant case.

Conclusion

Although the veteran contends that her bilateral flat foot, 
toe pain, ankle disability, groin and pelvic pain, left leg 
disability, bilateral sacroiliac joint pain/hip pain, 
bilateral knee disability, temporomandibular joint disease 
and dysfunction, stress, bone deterioration, and fibromyalgia 
are due to service, the Board notes that the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because she, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Her opinion that 
the symptoms of her L1-L2 fracture residuals and right breast 
benign lumps warrant higher initial evaluations are similarly 
without probative value.

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's service connection claims 
for bilateral flat foot, bilateral toe pain, bilateral ankle 
disability, groin and pelvic pain, left leg disability, 
bilateral sacroiliac joint pain/hip pain, bilateral knee 
disability, temporomandibular joint disease or dysfunction, 
stress, bone deterioration, and fibromyalgia, and higher 
initial evaluations for L1-L2 fracture residuals and right 
breast benign lumps.  Therefore, the provisions of § 5107(b) 
are not applicable.  


ORDER

The appeal is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


